DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s 21 JAN 2022 election without traverse of Species I, drawn to an embodiment illustrated in FIG. 1, claims 1-12, is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species II, embodiment illustrated in FIG. 5, there being no allowable generic or linking claim.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KOREA on 4 FEB 2020. It is noted that applicant has filed a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file. Cf. 20 AUG 2020 submission.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 JUL 2020 was filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 7, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, inter alia, “lower chip pads arrayed … to have different horizontal axes; …: upper chip pads arrayed … to have different horizontal axes”. The recited portions render claim 1 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 1. The recitations are amenable to multiple plausible constructions because an absolute reference frame is not claimed. Accordingly, spatial and positional relationships between the chip pads will differ depending on reference point, e.g., relation to X-axis. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitiutes infringement of the claim.
Claim 7 describes, inter alia, “second lower chip pads which are arrayed … to have horizontal axes different from horizontal axes of the first lower chip pads; … second upper chip pads which are arrayed … to have horizontal axes different from horizontal axes of the first upper chip pads”. The described portions render claim 7 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 7. The descriptions are amenable to multiple plausible constructions because an absolute reference frame is not claimed. Accordingly, spatial and positional relationships between the chip pads will differ depending on reference point, e.g., relation to X-axis. Claims 1 and 7 have been 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EOM et al. (US 20180138150; below, “EOM”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, insofar as definite, EOM, in FIGS. 5-6 and related text, e.g., Abstract, paragraphs [0001]-[0094], claims, discloses a semiconductor package (300) comprising:


    PNG
    media_image1.png
    781
    468
    media_image1.png
    Greyscale
	a lower chip (320); and
an upper chip (330) stacked on the lower chip (320), wherein the lower chip (320) comprises:
lower chip pads (324a-2, 324b-2) arrayed in a plurality of lower columns on a top surface (320a) of the lower chip (320) to have different horizontal axes (Giving the underlined portion its broadest reasonable interpretation (BRI) consistent with the specification, EOM satisfies this element because spatial and positional relationships are not particularly limited by claim. MPEP §§ 2111 and 2131.);
wire bonding pads (324a-1, 324b-1) disposed on the top surface (320a) of the lower chip (320) to be laterally spaced apart from the lower chip pads (324a-2, 324b-2); and
traces (324a-3, 324b-3) disposed on the top surface (320a) of the lower chip (320) to electrically connect the lower chip pads (324a-2, 324b-2) to the wire bonding pads (324a-1, 324b-1), wherein the upper chip (330) comprises:
upper chip pads (332a, 332b) arrayed in a plurality of upper columns on a top surface (330a) of the upper chip (330) to have different horizontal axes (Giving the underlined portion its BRI, EOM satisfies this element because spatial and positional relationships are not particularly limited by claim.); and

Thus, EOM anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that EOM’s semiconductor package cannot constitute each and every claimed element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of EOM because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, cf. EOM’s FIGS. 1–4B, 7–9, and related text, e.g., ABSTRACT, paragraphs [0001] to [0094]. Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the Id.
RE 3, insofar as definite, EOM discloses the semiconductor package of claim 2, wherein the wire bonding pads (324a-1, 324b-1) are arrayed in a direction parallel with the plurality of lower columns; and
wherein the traces (324a-3, 324b-3):
include landing portions to which the bumps (334a, 334b) are attached;
extend in a row direction intersecting the plurality of lower columns to pass through regions between the lower chip pads (324a-2, 324b-2); and
electrically connect the lower chip pads (324a-2, 324b-2) to the wire bonding pads (324a-1, 324b-1).
RE 6, insofar as definite, EOM discloses the semiconductor package of claim 1, further comprising:
a substrate (310) including connection pads (312a) and providing a place on which the lower chip (320) and the upper chip (330) are stacked;
an adhesive layer (340) disposed between the substrate (310) and the lower chip (320) to attach the lower chip (320) to the substrate (310);
bonding wires (350) bonded to the connection pads (312a) and the wire bonding pads (324a-1, 324b-1) to electrically connect the lower chip (320) to the substrate (310); and
an encapsulating member (360) surrounding the lower chip (320), the upper chip (330), and the bonding wires (350).
RE 7, insofar as definite, EOM, in FIGS. 5-6 and related text, e.g., Abstract, paragraphs [0001]-[0094], claims, discloses a semiconductor package (300) comprising:
a lower chip (320); and
an upper chip (330) stacked on the lower chip (320), wherein the lower chip (320) comprises:
a first lower chip pad array (R210a) including first lower chip pads (324a-2, 324b-2) arrayed in a column direction on a top surface (320a) of the lower chip (320);
a second lower chip (320) pad array including second lower chip pads (324a-2, 324b-2) which are arrayed on the top surface (320a) of the lower chip (320) to have horizontal axes different from horizontal axes of the first lower chip pads (324a-2, 324b-2 - Giving the underlined portion its BRI, EOM satisfies this element because spatial and positional relationships are not particularly limited by claim.);
first wire bonding pads (324a-1, 324b-1) arrayed in the column direction on the top surface (320a) of the lower chip (320) to be laterally spaced apart from respective ones of the first lower chip pads (324a-2, 324b-2);
first traces (324a-3, 324b-3) disposed on the top surface (320a) of the lower chip (320) to electrically connect the first lower chip pads (324a-2, 324b-2) to the first wire bonding pads (324a-1, 324b-1);
second wire bonding pads (324a-1, 324b-1) arrayed in the column direction on the top surface (320a) of the lower chip (320) to be laterally spaced apart from respective ones of the second lower chip pads (324a-2, 324b-2); and

a first upper chip pad array (R310a) including first upper chip pads (332a, 332b) arrayed in the column direction on a top surface (330a) of the upper chip (330);
a second upper chip pad array (R310b) including second upper chip pads (332a, 332b) which are arrayed on the top surface (330a) of the upper chip (330) to have horizontal axes different from horizontal axes of the first upper chip pads (332a, 332b - Giving the underlined portion its BRI, EOM satisfies this element because spatial and positional relationships are not particularly limited by claim.);
first bumps (334a, 334b) disposed on respective ones of the first upper chip pads (332a, 332b) to be in contact with respective ones of the first traces (324a-3, 324b-3); and
second bumps (334a, 334b) disposed on respective ones of the second upper chip pads (332a, 332b) to be in contact with respective ones of the second traces (324a-3, 324b-3), and wherein the upper chip (330) is stacked on the lower chip (320) such that the top surface (330a) of the upper chip (330) faces the top surface (320a) of the lower chip (320).
Thus, EOM anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that EOM’s semiconductor package cannot constitute each and every claimed element, it would have been obvious … to modify the structure of EOM because: 1. substituting known functional equivalents is not patentable …. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, cf. EOM’s FIGS. 1–4B, 7–9, and related text, e.g., ABSTRACT, paragraphs [0001] to [0094]. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 12, insofar as definite, EOM discloses the semiconductor package of claim 7, further comprising:
a substrate (310) including connection pads (312a) and providing a place on which the lower chip (320) and the upper chip (330) are stacked;
an adhesive layer (340) disposed between the substrate (310) and the lower chip (320) to attach the lower chip (320) to the substrate (310);
bonding wires (350) bonded to the connection pads (312a) and the wire bonding pads (324a-1, 324b-1) to electrically connect the lower chip (320) to the substrate (310); and
an encapsulating member (360) surrounding the lower chip (320), the upper chip (330), and the bonding wires (350).
Claim Rejections – 35 USC § 103
See above for a quotation of 35 U.S.C. 103.
Claims 2, 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over EOM. MPEP § 2143(A)-(G).
RE 2, insofar as definite, EOM discloses the claimed invention except for the semiconductor package of claim 1, wherein the lower chip pads (324a-2, 324b-2) arrayed in each of the plurality of lower columns are spaced apart from each other by a first distance; wherein the upper chip pads (332a, 332b) arrayed in each of the plurality of upper columns are spaced apart from each other by a second distance.
 EOM discloses the claimed invention except for wherein the first distance is equal to the second distance. It would have been obvious … to modify EOM’s semiconductor package as recited in the underlined portion of claim 2 because such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
RE 5, insofar as definite, EOM discloses the semiconductor package of claim 1, wherein the lower chip (320) and the upper chip (330) have the same shape and the same size; wherein the lower chip pads (324a-2, 324b-2) are disposed to have the same array as the upper chip pads (332a, 332b); and wherein the lower chip (320).
EOM discloses the claimed invention except for the upper chip (330) being stacked to share a single symmetric axis extending in a vertical direction which is normal with respect to the top surfaces (200S1, 300S1) of the lower chip (320) and the upper chip (330). It would have been obvious … to modify EOM’s semiconductor package as described by the underlined portion of claim 5 because such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
RE 8, insofar as definite, EOM discloses the semiconductor package of claim 7, wherein the first lower chip pad array (R210a) and the second lower chip (320) pad array are disposed to be laterally spaced apart from each other;
wherein the first lower chip pads (324a-2, 324b-2) arrayed in the first lower chip pad array (R210a) are spaced apart from each other by a first lower distance;
wherein the second lower chip pads (324a-2, 324b-2) arrayed in the second lower chip (320) pad array are spaced apart from each other by a second lower distance;
wherein the first upper chip pad array (R310a) and the second upper chip pad array (R310b) are disposed to be laterally spaced apart from each other;
wherein the first upper chip pads (332a, 332b) arrayed in the first upper chip pad array (R310a) are spaced apart from each other by a first upper distance;
wherein the second upper chip pads (332a, 332b) arrayed in the second upper chip pad array (R310b) are spaced apart from each other by a second upper distance.
EOM discloses the claimed invention except for wherein the first lower distance, the second lower distance, the first upper distance, and the second upper distance are all equal to each other. It would have been obvious … to modify EOM’s semiconductor package as recited in the underlined portion of claim 8 because such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
RE 9, insofar as definite, EOM discloses the semiconductor package of claim 8, wherein the first traces (324a-3, 324b-3):

extend in a row direction intersecting the column direction to pass through regions between the second lower chip pads (324a-2, 324b-2); and
connect the first lower chip pads (324a-2, 324b-2) to the first wire bonding pads (324a-1, 324b-1), and wherein the second traces (324a-3, 324b-3):
include second landing portions to which the second bumps (334a, 334b) are attached;
extend in the row direction to pass through regions between the first lower chip pads (324a-2, 324b-2); and
connect the second lower chip pads (324a-2, 324b-2) to the second wire bonding pads (324a-1, 324b-1).
RE 11, insofar as definite, EOM discloses the semiconductor package of claim 7, wherein the lower chip (320) and the upper chip (330) have the same shape and the same size;
wherein the first and second lower chip pads (324a-2, 324b-2) are disposed to have the same array as the first and second upper chip pads (332a, 332b).
EOM discloses the claimed invention except wherein the lower chip (320) and the upper chip (330) are stacked to share a single symmetric axis extending in a vertical direction which is normal with respect to the top surfaces of the lower chip (320) and the upper chip (330). It would have been obvious … to modify EOM’s semiconductor package as recited in the underlined portion of claim 11 because such modification would involve a mere change in configuration. It has been held that a change in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 1-12 are rejected.
Conclusion
The prior art made of record and not relied upon, Kinsley et al. (US 20200212010), is considered pertinent to applicant’s disclosure. Kinsley et al. does not teach, inter alia, a second upper chip pad array including second upper chip pads which are arrayed on the top surface of the upper chip to have horizontal axes different from horizontal axes of the first upper chip pads; first bumps disposed on respective ones of the first upper chip pads to be in contact with respective ones of the first traces; and second bumps disposed on respective ones of the second upper chip pads to be in contact with respective ones of the second traces, and wherein the upper chip is stacked on the lower chip such that the top surface of the upper chip faces the top surface of the lower chip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/WALTER H SWANSON/Primary Examiner, Art Unit 2815